Case 2:19-cv-01150-JDC-KK Document 19 Filed 09/30/20 Page 1 of 3 PageID #: 105




                                UNITED STATES DISTRICT                       COURT


                               WESTERN DISTRICT OF LOUISIANA


                                        LAKE CHARLES DIVISION



 NICOLE       EDWARDS                                 CIVIL ACTION              NO.    2: 19- cv- 01150


 VERSUS                                               JUDGE JAMES D. CAIN, JR.


 CITY OF LAKE CHARLES, ET AL                          MAGISTRATE               JUDGE:        KATHLEEN        KAY




                      UNOPPOSED MOTION FOR PROTECTIVE ORDER


        Now         come,    NICOLE         EDWARDS,            Plaintiff    herein,   appearing      through   her



 attorney,    GLENN         C. MCGOVERN,             and    CITY      OF LAKE          CHARLES,       CHIEF OF


 POLICE           SHAWN        CALDWELL,            CORPORAL                BENDY           FALCON,       OFFICER


 DAKOTA            BACCIGALOPI,             OFFICER         JACOB           PEARSON,         Defendants     herein,


 appearing through their attorney, CHRISTOPHER E. JOHN, who submit the following

 Consent Judgment setting forth an agreement for Protective Order between the parties,

 who hereinafter respectfully set forth:

                                                           1.


            The   written   policies    of the   Lake Charles Police Department ( LCPD)                concerning


 use of force ( A- 19) and canine unit operations ( 0- 19) contain information of a sensitive


 nature, including specific police responses under certain circumstances, so the written

 policies    should    be    shielded    from    disclosure     to third     parties   to   the   maximum   extent


 possible    in   order to promote      and maintain officer       safety.
Case 2:19-cv-01150-JDC-KK Document 19 Filed 09/30/20 Page 2 of 3 PageID #: 106




                                                           2.


       The City of Lake Charles, LCPD and its officers seek to limit dissemination of the

 sensitive materials, but understand that counsel need access to the written policies to


 adequately prosecute or defend the above- captioned civil lawsuit, but wish to do so in a

 way that will not compromise officer safety.

                                                            3.



        In accordance with the foregoing, the parties hereto stipulate and agree to the

 following:


        1.    The City of Lake Charles shall provide copies, without redactions, of LCPD' s
              policies   on   use    of   force ( A- 19)         and   canine   unit   operations   (   0- 19),   or any
              additional      LCPD    policies    produced             in the future    that,   with    production    to

              plaintiff' s counsel, shall become subject to the same restrictions detailed in this
              protective   order (    LCPD        with the agreement by plaintiff' s counsel
                                               policies),


              that review of, and use of, these policies shall be limited only to attorneys or
              expert witnesses involved in the above- captioned civil lawsuit and shall not be
              disseminated to anyone outside the scope of the above- captioned civil lawsuit.


        2.    This limitation would not prohibit plaintiff counsel from comparing LCPD
              policies and/ or addressing substantive changes, if any, to the written policy
              either before or after the specific policy in effect at the time of the occurrence.

        3.    The agreement would allow counsel in the above- captioned civil lawsuit to use
              LCPD policies without redactions in any discovery depositions, as an exhibit in
              a motion submitted to the court or at trial, subject to the limitation that follows.

        4.    In the event that counsel for any party uses any written LCPD policies as an
              exhibit in a motion submitted to the court or at trial, that exhibit shall be
              offered under seal to prevent dissemination to anyone outside the scope of the
              above- captioned civil lawsuit.



        WHEREFORE, Movers respectfully request that a protective order issue herein in

 accordance with the       foregoing.
Case 2:19-cv-01150-JDC-KK Document 19 Filed 09/30/20 Page 3 of 3 PageID #: 107




                                          Respectfully submitted,


                                           s/ Christopher E. John
                                          CHRISTOPHER          E. JOHN (# 18271)
                                          ASSISTANT CITY ATTORNEY
                                          326 Pujo Street, 2° d Floor
                                          Post Office Box 900
                                          Lake Charles, LA 70602- 0900
                                           337) 491- 1523 — Telephone
                                           337) 491- 1488 — Facsimile

                                          cjohn@,cityoflc.    us—   Email




                                          ls/ Glenn C. McGovern
                                          Glenn C. McGovern (# 9321)
                                          P. O. Box 516 ( 70004- 0516)
                                          Metairie, LA 70002
                                           504) 456- 3610 - Telephone
                                           504) 456- 3611 -    Facsimile

                                          Glenn@,   glennmcgovern. com -    Email




                               CERTIFICATE OF SERVICE


        I hereby certify that on this 30th day of September, 2020, a copy of the foregoing

 Protective Order was filed electronically with the Clerk of Court using the CM/ ECF

 system.   Notice of this filing will be sent to all counsel of record by operation of the

 court' s electronic filing system.

                                                  s/ Christopher E. John
                                                 CHRISTOPHER E. JOHN
                                                 La. Bar Roll No. 18271
